Citation Nr: 1039627	
Decision Date: 10/22/10    Archive Date: 10/27/10

DOCKET NO.  07-28 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an initial compensable evaluation for service-
connected bilateral hearing loss.

2.  Entitlement an initial compensable evaluation for service-
connected residuals of a right hand injury, to include arthritis 
of the right thumb and fingers.

3.  Entitlement to service connection for cervical arthralgia.

4.  Entitlement to service connection for a back disorder 
(claimed as back pain and problems).


REPRESENTATION

Veteran represented by:	Calvin Hansen, Attorney



ATTORNEY FOR THE BOARD

C. Kedem. Counsel


INTRODUCTION

The Veteran had active duty from April 1959 to December 1981.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from May 2007, June 2007, and May 2009 rating decisions of 
the RO.  

In relevant part, the RO denied service connection for all of the 
disabilities at issue herein in May and June 2007.  The Veteran 
appealed the denials to the Board.  

In a March 2009 decision, the Board granted service connection 
for bilateral hearing loss and for residuals of a right hand 
injury, to include arthritis of the right thumb and fingers.  In 
a May 2009 rating decision, the RO assigned noncompensable 
evaluations to both disabilities, and the Veteran appealed the 
initial ratings assigned.  In March 2009, the Board remanded to 
the RO the issues of entitlement to service connection for 
cervical arthralgia and entitlement to service connection for a 
back disorder (claimed as back pain and problems) to the RO for 
further development.  In a July 2009 supplemental statement of 
the case, the RO continued the denials, and these two issues are 
again before the Board.


FINDINGS OF FACT

1.  Throughout the appellate period, the Veteran has had Level I 
hearing loss bilaterally.

2.  The service-connected residuals of a right hand injury, to 
include arthritis of the right thumb and fingers, have been 
manifested by no more than mild impairment and no more than 
minimum limitation of motion.  

3.  A cervical spine disability is not shown to be related to the 
Veteran's active duty service.

4.  A back disorder is not shown to be related to the Veteran's 
active duty service.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for bilateral 
hearing loss are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.3, 4.7, 4.85, Diagnostic Code 6100, 4.86 (2009).

2.  The criteria for entitlement to a compensable evaluation for 
the Veteran's service-connected residuals of a right hand injury, 
to include arthritis of the right thumb and fingers, have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.3, 4.7, 4.20, 4.27, 4.71a, Diagnostic Code 5299-5230 (2009).

3.  Cervical arthralgia was not incurred in or a result of active 
duty service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2009).

4.  A back disorder was not incurred in or a result of active 
duty service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

As provided for by VCAA, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to provide 
in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim by 
the agency of original jurisdiction (AOJ), in this case the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that, 
upon receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review 
the information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating, 
or is necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.  Notice consistent with the Court's holding in Dingess 
was provided in February 2007.  

The VCAA duty to notify was satisfied by way of a letters sent to 
the Veteran in January 2007, February 2007, and June 2007 that 
fully addressed all three notice elements and was sent prior to 
the initial AOJ decisions in these matters.  The letters informed 
the Veteran of what evidence was required to substantiate the 
claims and of the Veteran's and VA's respective duties for 
obtaining evidence.  The Board notes that the claims for a higher 
initial ratings for bilateral hearing loss and for a right hand 
disability arise from the Veteran's disagreement with the initial 
ratings assigned after the grant of service connection.  The 
courts have held, and VA's General Counsel has agreed, that where 
an underlying claim for service connection has been granted and 
there is disagreement as to "downstream" questions, the claim has 
been substantiated and there is no need to provide additional 
VCAA notice or address prejudice from absent VCAA notice.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003).

VA has a duty to assist the Veteran in the development of the 
claims.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO has obtained the service treatment records, 
Veteran's clinical records, and private medical records.  The 
Veteran was also afforded VA medical examinations in furtherance 
of his claims.  Significantly, neither the Veteran nor his 
representative has identified, and the record does not otherwise 
indicate, any additional existing evidence that is necessary for 
a fair adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance to the Veteran is required 
to fulfill VA's duty to assist the Veteran in the development of 
the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Standard of Review 

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3 (reasonable doubt to be 
resolved in veteran's favor).  In Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive and 
negative evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Increased Ratings

Disability evaluations are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based on 
the average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991).

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an award 
of service connection, the severity of the disability at issue is 
to be considered during the entire period from the initial 
assignment of the disability rating to the present time.  
Fenderson v. West, 12 Vet. App. 119 (1999).

The provisions of 38 C.F.R. § 4.27 provide that unlisted 
disabilities requiring rating by analogy will be coded with the 
first two numbers of the schedule provisions for the most closely 
related body part and "99."  Hyphenated diagnostic codes are used 
when a rating under one diagnostic code requires use of an 
additional diagnostic code to identify the basis for the 
evaluation assigned.  The additional code is shown after a 
hyphen.  Regulations provide that when a disability not 
specifically provided for in the rating schedule is encountered, 
it will be rated under a closely related disease or injury in 
which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  38 C.F.R. 
§ 4.20.

The Court held that if the claimant or the record reasonably 
raises the question of whether the Veteran is unemployable due to 
the disability for which an increased rating is sought, then part 
and parcel to that claim for an increased rating is whether TDIU 
as a result of that disability is warranted.  Rice v. Shinseki, 
22 Vet. App. 447 (2009).

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application of 
the schedule impractical.  Fisher v. Principi, 4 Vet. App. 57, 60 
(1993).

According to the regulation, an extraschedular disability rating 
is warranted based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  38 C.F.R. § 
3.321(b)(1) (2009).  An exceptional case is said to include such 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impracticable the 
application of the regular schedular standards.  Fanning v. 
Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step 
inquiry for determining whether a veteran is entitled to an 
extraschedular rating.  First, the Board must first determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, the Board 
must determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the veteran's disability picture 
requires the assignment of an extraschedular rating.

Bilateral hearing loss 

The Veteran's service-connected bilateral hearing loss has been 
rated zero percent disabling by the RO under the provisions of 
Diagnostic Code 6100.  38 C.F.R. § 4.85.  

Evaluations of defective hearing range from zero to 100 percent.  
This is based on organic impairment of hearing acuity as measured 
by the results of controlled speech discrimination tests, 
together with the average hearing threshold level as measured by 
pure tone audiometric tests in the frequencies of 1000, 2000, 
3000, and 4000 Hertz.  To evaluate the degree of disability from 
service-connected hearing loss, the rating schedule establishes 
eleven auditory acuity levels ranging from numeric level I for 
essentially normal acuity, through numeric level XI for profound 
deafness.  38 C.F.R. § 4.85, Tables VI and VII, Diagnostic Code 
6100.  The ratings for disability compensation for hearing loss 
are determined by the mechanical application of the criteria in 
Table VI and Table VII.  See Lendenmann v. Principi, 3 Vet. App. 
345, 349 (1992).

When the pure tone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or 
more, Table VI or Table VIa is to be used, whichever results in 
the higher numeral, to determine the Roman numeral designation 
for hearing impairment.  38 C.F.R. § 4.86(a).  Additionally, when 
the pure tone threshold is 30 decibels or less at 1000 Hertz, and 
70 decibels or more at 2000 Hertz, Table VI or Table VIa is to be 
used, whichever results in the higher numeral.  Thereafter, that 
numeral will be elevated to the next higher numeral.  38 C.F.R. § 
4.86(b).

A private audiogram conducted in April 2007 indicated that pure 
tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Ave.
RIGHT
10
30
55
65
40
LEFT
15
25
45
55
35

Speech recognition was 96 percent bilaterally.  

The foregoing results represent Level I hearing loss bilaterally.

In December 2009, the Veteran was afforded a VA audiologic 
examination.  Audiogram results revealed pure tone thresholds, in 
decibels, as follows:




HERTZ



1000
2000
3000
4000
Ave.
RIGHT
30
40
50
60
45
LEFT
20
40
65
60
46

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 96 in the left ear.  The examiner 
noted that the Veteran's bilateral sensorineural hearing loss was 
mild to moderate and that it did not have an impact upon his 
usual daily activities.

The foregoing examination results reflect Level I hearing loss 
bilaterally.  

The Board observes that an exceptional pattern of hearing loss 
has not been shown and that Table VI has been used to determine 
the numeric designation of hearing impairment in each ear.  
38 C.F.R. §§ 4.85, 4.86.

Applying the combination of Level I hearing in both of the 
Veteran's ears to Table VII corresponds to a noncompensable 
disability rating.  The foregoing is true throughout the 
appellate period.  Fenderson, supra.  As noted above, the ratings 
for disability compensation for hearing loss are determined by 
the mechanical application of the criteria in Table VI and Table 
VII.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  
There is no room for discretion herein.

The Board notes that in addition to dictating objective test 
results, a VA audiologist must fully describe the functional 
effects caused by a hearing disability in his or her final 
report.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).  In this 
case, the VA examiner in December 2009 noted in essence that 
there was no functional impairment caused by the Veteran's 
hearing loss.  The Board finds that functional impairment has 
been appropriately considered but the overall evidence, as 
previously discussed, fails to support assignment of a 
compensable evaluation.

The Board finds that a claim for a TDIU is not raised by the 
record.  Specifically, the evidence of record fails to show that 
the Veteran is unemployable.  Therefore, the Board finds that no 
further consideration of a TDIU is warranted.  Rice, supra.

An extraschedular rating need not be considered.  With respect to 
the first prong of Thun, the evidence in this case does not show 
such an exceptional disability picture that the available 
schedular evaluation for the service-connected bilateral hearing 
loss is inadequate.  A comparison between the level of severity 
and symptomatology of the Veteran's bilateral hearing loss with 
the established criteria found in the rating schedule for hearing 
loss shows that the rating criteria reasonably describe the 
Veteran's disability level and symptomatology.  For this reason, 
the disability picture is contemplated by the Rating Schedule, 
and the assigned schedular rating is, therefore adequate.  The 
Board therefore has determined that referral of this case for 
extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) 
(2009) is not warranted.

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with the 
negative evidence to otherwise warrant a favorable decision.

Residuals of a right hand injury, to include arthritis of the 
right thumb and fingers 

The Veteran's service-connected residuals of a right hand injury, 
to include arthritis of the right thumb and fingers have been 
rated zero percent disabling by the RO under the provisions of 
Diagnostic Code 5299-5230.  38 C.F.R. § 4.20, 4.27, 4.71a.

On VA examination in March 2007, the Veteran complained of daily 
pain at the base of the right thumb.  There was decreased 
dexterity for twisting, probing, writing, touching, and 
expression.  He was not able to fully extend his right 5th digit 
at the metacarpophalangeal (MCP) joint.  There was extensor 
tendon deficit in the 5th MCP joint of the right hand.  There was 
no pain on active or passive motion and no pain after repetitive 
use.  Regarding the proximal inperphalangeal (PIP) joints of the 
right hand, there was no pain on active or passive motion.  There 
was no additional loss of motion on repetitive use of the joints.  
Regarding the distal interphalangeal (DIP) joints, there was no 
pain on active or passive motion and no pain after repetitive 
use.  There was no additional loss of motion on repetitive use.  
There was full range of motion of the right thumb, but there was 
mild pain with rotation of the right MCP joint and with flexion 
and extension of the interphalangeal (IP) joint, but range of 
motion was intact.  An X-ray study of the right hand revealed 
degenerative changes in the right IP joint, an apparent small old 
avulsed fracture fragment off the base of the distal phalanx of 
the thumb.  MCP joint degenerative changes were evident.  There 
was a probable old avulsed fracture fragment off the proximal end 
of the proximal phalanx of the third digit.  There were 
degenerative changes in the wrist.  No acute fractures were seen.  
The impression was of degenerative and old post traumatic 
changes.  The examiner diagnosed arthritis and degenerative 
changes of the right thumb, index, and middle fingers.  The 
examiner indicated that the Veteran was a retired postal worker 
and was not employed due to age-related retirement.

On VA examination in June 2010, the Veteran reported decreased 
range of motion related to flexion of the right little finger.  
He was right handed, and used that hand to eat, write, and sign 
legal documents.  His hobbies included woodworking and working on 
vintage cars.  He did not report changes in strength and 
dexterity that could not be explained by normal aging.  The 
Veteran did not report issues with the activities of daily 
living.  There were no flare-ups of pain.  The most bothersome 
symptom was decreased flexion in the right little finger.  
Objectively, the examiner noted no discoloration, atrophy, 
swelling, wounds, or scars on the right hand.  The right little 
finger did not appear deformed, but it was not capable of passive 
or active extension.  There were no masses, crepitus, clicking, 
or snapping joint effusion.  The fatty pad of the thumb was 
tender to deep palpation.  The ring finger was felt to be stiff 
and not easily manipulated at the DIP joint.  This was felt to be 
age related rather than ankylosis.  The examiner diagnosed 
decreased motion of the right little finger at the MCP and PIP 
joints as well as osteoarthritis.  

Under Diagnostic Code 5230, any limitation of motion of the ring 
or little finger is considered noncompensably disabling.  38 
C.F.R. § 4.71a, Diagnostic Code 5230.  As such, a compensable 
evaluation under this provision is not possible.  A higher 
evaluation cannot be assigned even when considering other 
potentially applicable provisions.  Diagnostic Codes 5216 through 
5227 are inapplicable because there require the presence of 
ankylosis.  38 C.F.R. § 4.71a, Diagnostic Codes 5216 through 
5227.  Diagnostic Code 5229 pertains to limitation of motion of 
the long or index finger.  Even if such symptomatology were 
present, a gap of greater than one inch between relevant fingers 
and the proximal transverse crease of the palm has not been 
shown.  As such, no more than a zero percent evaluation would be 
possible.  38 C.F.R. § 4.71a, Diagnostic Code 5229.  The 
Veteran's symptomatology has not fluctuated during the appellate 
period.  As such, the zero percent evaluation is warranted for 
the entire appellate period.  Fenserson, supra.

In the present case, it should also be noted that when evaluating 
disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 
(2009) allows for consideration of functional loss due to pain 
and weakness causing additional disability beyond that reflected 
on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  Further, 38 C.F.R. § 4.45 (2009) provides that 
consideration also be given to weakened movement, excess 
fatigability, and incoordination.  No further compensation is 
warranted under these provisions because functional loss due to 
pain and weakness causing additional disability beyond that 
reflected on range of motion measurements has not been shown, and 
the evidence does not reflect weakened movement, excess 
fatigability, or incoordination.

The Board finds that a claim for a TDIU is not raised by the 
record.  Specifically, the evidence of record fails to show that 
the Veteran is unemployable.  Therefore, the Board finds that no 
further consideration of a TDIU is warranted.  Rice, supra.

An extraschedular rating need not be considered.  With respect to 
the first prong of Thun, the evidence in this case does not show 
such an exceptional disability picture that the available 
schedular evaluation for the service-connected residuals of a 
right hand injury, to include arthritis of the right thumb and 
fingers is inadequate.  A comparison between the level of 
severity and symptomatology of the Veteran's residuals of a right 
hand injury, to include arthritis of the right thumb and fingers 
with the established criteria found in the rating schedule for 
residuals of a right hand injury, to include arthritis of the 
right thumb and fingers shows that the rating criteria reasonably 
describe the Veteran's disability level and symptomatology.  For 
this reason, the disability picture is contemplated by the Rating 
Schedule, and the assigned schedular rating is, therefore 
adequate.  The Board therefore has determined that referral of 
this case for extra-schedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) is not warranted.

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with the 
negative evidence to otherwise warrant a favorable decision.

Service Connection 

The issue before the Board involves a claim of entitlement to 
service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If there 
is no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  

Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Cervical arthralgia

At the outset, the Board notes that the word "arthralgia" is 
defined as joint pain.  See DeLuca v. Brown, 6 Vet. App. at 322 
(citing Dorland's Illustrated Medical Dictionary 147 (27th ed. 
1988)).  Service connection for pain alone without an underlying 
disability is precluded.  See Sanchez- Benitez v. Principi, 259 
F.3d 1356 (Fed. Cir. 2001) (symptoms alone, without a finding of 
an underlying disorder, cannot be service-connected).  A 
disability of the neck has been diagnosed.  As such, service 
connection for the Veteran's claimed disability is not precluded 
as based on pain alone.

The service treatment records reflect that in September 1962, the 
Veteran had a scooter accident that included abrasions on the 
elbows, wrists, and forehead.  The service treatment records 
contain one mention of "?traumatic cervical arthralgia" in 
September 1972.  

A March 2006 VA treatment note indicated that spinal 
configuration was normal.  

In June 2009, the Veteran was afforded a VA spinal examination.  
The examination report reflects that the examiner reviewed the 
record.  The examiner noted that the comment regarding possible 
traumatic cervical arthralgia in the service treatment records 
did not reflect complaints or other findings to justify the 
diagnosis.  The post service medical evidence does not reflect a 
neck disability.  On examination, the Veteran denied any specific 
injury to the neck.  An X-ray study of the cervical spine 
conducted pursuant to the examination showed narrowing at the C3, 
C4, C5, C6, and C7 disc spaces and vertebral marginal spurrings 
as well as bilateral foraminal encroachments at these levels.  
The examiner diagnosed degenerative osteoarthritis and disc 
disease of the cervical spine.  The examiner opined that the 
Veteran's current neck disability was not due to service.  
Rather, it was due to the aging process.  The examiner explained 
that he reached this conclusion because there is no documentation 
in the service treatment records of a neck injury and because the 
state of the Veteran's neck was essentially normal for a 72-year-
old man.  

The Veteran's February 2007 claim indicates that he has suffered 
back pain since September 1972, and he mentioned the 1962 scooter 
accident in service.

To the extent that the Veteran's back alleged back pain includes 
neck pain, the Board does not find credible the Veteran's 
assertions regarding neck pain.  The service treatment records 
reflect no injury or complaints pertaining to the neck, and the 
post-service medical evidence are silent as to the neck.

The competent evidence reflects that the Veteran's currently 
diagnosed cervical spine abnormalities are actually quite normal 
at the age of 72 and are a natural result of the aging process.  
Because the only competent medical evidence of record indicates 
no nexus between the claimed neck disability and service, service 
connection for that claimed disability is denied.  38 C.F.R. 
§ 3.303.  The Board observes that the Veteran is not shown to be 
competent to render medical opinions upon which the Board may 
rely.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); 
see also 38 C.F.R. § 3.159 (a)(1) (competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical diagnoses, 
statements, or opinions).  As such, the Board concludes that his 
assertions regarding the origins of his alleged neck disability 
do not constitute probative evidence.  The lapse in time between 
service and the first diagnosis of cervical spine abnormalities 
also weighs against the Veteran's claim.  The Board may, and 
will, consider in its assessment of a service connection the 
passage of a lengthy period of time wherein the veteran has not 
complained of the malady at issue.  See Maxson v. West, 12 Vet. 
App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000); see also Forshey v. Principi, 284 
F.3d 1335, 1358 (Feb. Cir. 2002) (en banc).

In short, the evidence weighing in favor of the Veteran and that 
weighing against his claim of service connection for cervical 
arthralgia is not in relative equipoise.  See Gilbert, supra.  
The only competent evidence as to the origins of the current neck 
disability reflects that the disability is not related to 
service.  There is no compelling evidence to the contrary.  The 
evidence, therefore, is not in relative equipoise, and the 
benefit of the doubt rule is not for application.  Alemany, 
supra.

Back disorder 

The service treatment records are silent regarding the back.  The 
Veteran was involved in a 1962 scooter accident, but he sustained 
only abrasions on the elbows, wrists, and forehead.  As such, it 
appears that the back was not implicated in that accident.  In 
February 2007, the Veteran asserted that the 1962 scooter 
accident contributed to the claimed back disability.

The available records reflect complaints of low back pain 
beginning in approximately 2001.  In March 2006, a VA examiner 
diagnosed mild lumbago following trauma in 1982.

On VA spine examination in June 2009, the Veteran asserted that 
his low back pain had its onset in 1981 when he fell after 
jumping of the back of a pickup truck.  An X-ray study of the 
lumbar spine showed vertebral marginal spurrings, multilevel disc 
space narrowing at L1-L2-L3, L4-5, and L3-4, and facet joint 
arthrosis at the lumbosacral junction.  There was also thoracic 
spine spurring.  The examiner diagnosed degenerative 
osteoarthritis and disc disease of the thoracolumbar spine.  The 
examiner opined that this was not due to service because the 
service treatment records reflected no back injury and no 
complaints regarding the back and because the state of the 
Veteran's back was essentially normal for a 72-year-old.

Because no complaint regarding the back is evident before 2001, 
the Board does not find credible the Veteran's assertions of low 
back pain since 1981 or 1982.  As well, the Board does not credit 
the Veteran's assertions regarding a link between a low back 
disability and the 1962 scooter accident in service because the 
Veteran is not shown to be competent to render medical opinions 
upon which the Board may rely.  Espiritu, supra.  

The competent medical evidence indicates that the Veteran's 
current thoracolumbar abnormalities are in essence the normal 
state of being of a man the Veteran's age.  The examiner 
attributed the Veteran's back disability to the aging process and 
not to service.  There is no competent opinion to the contrary.  
As such, service connection for a back disability is denied.  
38 C.F.R. § 3.303.  In denying service connection herein, the 
Board has considered the lapse in time between separation from 
service and the first diagnosis of a low back disability.  The 
Board may, and will, consider in its assessment of a service 
connection the passage of a lengthy period of time wherein the 
veteran has not complained of the malady at issue.  Maxson, 12 
Vet. App. at 459; see also Forshey, 284 F.3d at 1358.

In conclusion, this is not a case where the evidence is in 
relative equipoise; rather, the preponderance of the competent 
medical evidence of record reflects that the Veteran's alleged 
back disability is not linked to his active service.  Gilbert, 
supra.  The benefit of the doubt rule, therefore, is not for 
application.  Alemany, supra.  


ORDER

A compensable evaluation for service-connected bilateral hearing 
loss is denied.

A compensable evaluation for service-connected residuals of a 
right hand injury, to include arthritis of the right thumb and 
fingers, is denied.

Service connection for cervical arthralgia is denied.

Service connection for a back disorder is denied.



______________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


